          Case 1:20-cv-01062-JMF Document 19 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHARA M. CALIXTE,

                                   Plaintiff,

                       -against-
                                                                   1:20-CV-1062 (JMF)
 THE CITY OF NEW YORK; POLICE
                                                                          ORDER
 SERGEANT CHRISTOPHER ROSA; and
 POLICE SPECIAL OFFICER NATASHA
 BLOUNT,

                                   Defendants.

JESSE M. FURMAN, United States District Judge:

       In response to the Court’s Order of October 19, 2020, counsel for the City of New York
advises that the Law Department “is willing to accept service on behalf of defendants Rosa and
Blount, and has received authorization from those defendants to do so.” ECF No. 18, at 2. In
view of the fact that Plaintiff is proceeding pro se and that the Second Amended Complaint was
already served (via ECF) on the Law Department, the Second Amended Complaint is hereby
deemed served on Defendants Rosa and Blount, effective today. If counsel for the City of New
York has any objection to that, it shall file a letter to that effect by October 28, 2020, and advise
the Court in what manner the Law Department proposes to be served by the U.S. Marshals
Service. Otherwise, Defendants shall answer or otherwise respond to the Second Amended
Complaint within three weeks of the date of this Order.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates
good faith when seeking review of a nonfrivolous issue).

     As Plaintiff previously consented to receive electronic notice via the ECF system, see
ECF No. 3, there is no need to mail a copy of this Order to Plaintiff.

SO ORDERED.

 Dated:    October 27, 2020
           New York, New York

                                                              JESSE M. FURMAN
                                                            United States District Judge
